Citation Nr: 1307325	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left wrist disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The claim was previously before the Board in July 2012, wherein the Board determined that new and material evidence had been submitted to reopen the claim. The Board remanded the de novo claim for further development and adjudication. The matter has been returned to the Board and is now ready for appellate disposition. 

The Veteran presented testimony before the Board in April 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of left wrist injury, diagnosed as ganglia left wrist with chronic left wrist pain, is causally related to the Veteran's period of active military service.


CONCLUSION OF LAW

Residuals of left wrist injury, diagnosed as ganglia left wrist with chronic left wrist pain, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303,(2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for a left wrist disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Legal Criteria, Factual Background and Analysis 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The United States Court of Appeals for the Federal Circuit has recognized that that Board had inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that he is entitled to service connection for a left wrist disability, previously claimed as carpal tunnel syndrome.  Specifically, he asserts that while on active duty, he injured his left wrist while working as a track vehicle operator.  As a result, in 1954 or 1955, he reportedly underwent surgery to remove a ganglion cyst from his left wrist at the hospital in Frankfurt, Germany.  

The Veteran's service treatment records were certified to be unavailable, evidently having been destroyed in the 1973 fire at the St. Louis, MO government records storage facility.  However, a pre-separation examination from 1956 is of record, but is silent to any in-service injury or surgery.  

The Veteran reported that following service, he sought treatment for his left wrist with Dr. Morris.  Attempts to secure the treatment records of Dr. Morris have been unsuccessful as Dr. Morris is deceased.  

The Veteran underwent carpal tunnel release surgery in July 1995.  During a preoperative report, the Veteran stated he had previously had a ganglion cyst removed in 1954 and again in 1993.  

In 1996, the Veteran was treated for left wrist pain.  The treatment record noted the Veteran injured his wrist while in service in 1954 and had surgery, with swelling and pain.  

He continued to seek treatment with the VA medical center (VAMC) for left wrist pain.  In August 1999, the Veteran was treated for left wrist pain with limitation of motion.  The treatment record noted a history of carpal tunnel syndrome and past surgeries. 

In October 1999, he was treated for carpal tunnel flair up.  Again the provider noted the Veteran underwent three prior surgeries for ganglion cysts. 

X-rays from April 2000 showed osteophytic changes in the radial carpal joints and evidence of two soft tissue radiopaque foreign bodies.  

In May 2000, the Veteran underwent an occupational therapy consult for a diagnosis of arthritis of the left wrist.  

A July 2000 MRI showed evidence of a dorsal ganglion cyst.  

In June 2001, the Veteran was treated for left wrist pain and decreased range of motion.  The provider noted a history of carpal tunnel and prior cyst removal.  

A VAMC treatment record from October 2001 noted a left hand ganglion cyst.  The Veteran was seen for an orthopedic consult, but there was no indication for surgery.  The Veteran was instructed to continue pain medication. 

Gouty arthritis of the Veteran's left wrist was diagnosed in February 2009.  The treatment provider noted that the Veteran had a history of left wrist pain off and on for years, and has had ganglion cysts removed three times prior.  

In March 2012, the Veteran was seen by a private physician, Dr. Dawson, who diagnosed severe crippling osteoarthritis or rheumatoid arthritis, and chronic cervical radiculopathy.  Dr. Dawson stated that because of the Veteran's chronic cervical radiculopathy, he has had to wear wrist splints for pain relief.  

The Veteran testified before the undersigned in April 2012.  The Veteran testified that while he was in Germany he worked as a track vehicle operator, and assisted in maintenance aspects of their equipment.  He indicated that they had to lift the hood of a track vehicle (a big thick steel plate) in order to service the vehicle.  The Veteran testified that the hood fell down and hurt his hand.  The Veteran further testified that he had surgery in Freiburg, Germany at the Army hospital.  

In August 2012, the Veteran was afforded a VA Compensation and Pension examination.  The examiner noted he reviewed the Veteran's claims file and interviewed the Veteran.  During the examination, the Veteran reported that while in Germany in 1954, a tank fell on his left wrist; he went to medical and wore a splint for several months.  He reported surgery several months after the injury and the necessity to wear a cast for six weeks.  The Veteran reported a second occurrence and surgery in 1957 and a third occurrence in 1994.  He stated he has had constant daily pain since the injury.  

Following examination, including x-rays of the left wrist, the examiner opined that the Veteran's left wrist disability was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury.  As a rationale for the opinion, the examiner concluded that the Veteran had a history of traumatic injury to his left wrist where a tanker was dropped on it.  The examiner further stated, since the Veteran had three ganglion cysts with subsequent surgery and chronic pain since initial injury in Germany in 1954, his present condition of history of ganglia with subsequent chronic left wrist pain is at least as likely as not related to the Veteran's in-service injury and ganglion cyst.  

The record is void of any medical opinion contrary to the 2012 VA opinion.  

As such, the Board finds that service connection is warranted.  Although the Veteran's STRs are unavailable, and there is no evidence of medical treatment for a left wrist disability during service, the Veteran has consistently reported during the course of post-service treatment that he injured in his left wrist in service, and has had problems since service, including additional surgeries.  The Board finds the Veteran's assertions to be credible, as these assertions are consistent with the Veteran's service.  And because this supporting lay evidence is both competent and credible, it is also probative of his claim that his left wrist disability is attributable to his service.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  Furthermore, the August 2012 VA opinion offers a positive nexus opinion between the Veteran's left wrist disability and his active duty service.  

Accordingly, the Board finds entitlement to service connection for residuals of left injury, diagnosed as ganglia left wrist with chronic left wrist pain, is warranted.  The appeal is granted.  


ORDER

Entitlement to service connection for residuals of left injury, diagnosed as ganglia left wrist with chronic left wrist pain is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


